Citation Nr: 0927822	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The case was remanded by the Board in 
August 2007.

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a hearing in Wichita, 
Kansas.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  By way of an April 1970 rating decision, the RO denied 
service connection for acne; a statement of the case was 
issued in September 1970, but the Veteran did not thereafter 
submit a substantive appeal.

2.  The Veteran filed a claim to reopen in 1973.  

3.  Information received since the April 1970 RO decision is 
new to the record, and is, when considered with the previous 
evidence of record, so significant that it must be considered 
in order to fairly decide the merits of the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for acne.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. § 3.303 (2008); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision or within 
60 days of issuance of a statement of the case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008); 38 C.F.R. §§ 19.112, 
19.118 (1969).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  By way of an April 1970 rating 
decision, the RO denied service connection for acne.  A 
statement of the case was issued in September 1970, but the 
Veteran did not submit a substantive appeal as required to 
perfect an appeal to the Board.  Consequently, the 1970 
rating decision became a final decision.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  As such, new 
and material evidence must be submitted in order to reopen 
the claim of service connection.  See 38 U.S.C.A. § 5108 
(West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Veteran filed a claim to reopen in December 1973.  The RO 
responded by letter dated in January 1974 in which the 
Veteran was told that his claim would not be considered 
without the submission of new and material evidence; however, 
the RO did not instruct the Veteran on the process for 
appealing the January 1974 determination.  The Veteran filed 
another claim in 2003 and the RO took action in February 
2004.  Because the Veteran was not informed as to how to 
appeal the 1974 determination, the Board finds that the 1973 
claim to reopen remained pending until the RO took action in 
2004.  See 38 C.F.R. § 3.103.  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  (The definition of "new and 
material evidence" changed in 2001, but only for claims to 
reopen filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001).  As noted above, the Veteran's claim to 
reopen was filed in 1973.)

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 1970 denial, and bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  

At the time of the April 1970 denial, the relevant evidence 
of record consisted of the Veteran's service treatment 
records (STRs), which included a January 1968 report of 
medical history where the physician noted the Veteran's 
reported history of acne, a January 1970 report of medical 
history where the Veteran noted that he had acne on his back, 
and a January 1970 separation examination noting that the 
Veteran had acne.  Entries in the STRs dated in July and 
September 1968 noted that the Veteran was treated for acne on 
his back, and was provided with tetracycline and fastex soap.

Information submitted since the April 1970 denial includes 
outpatient treatment records dated from June 2002 through 
September 2003 from the Kansas City VA medical center (VAMC), 
noting active medical problems including a sebaceous cyst, 
but no mention of acne; a September 2003 statement from the 
Veteran noting that he had cystic acne during service which 
was serious enough for medics to contemplate a medical 
transfer out of Vietnam, an October 2004 statement from the 
Veteran noting that although he suffered from acne as a 
teenager growing up, it was mild compared to what he faced in 
Vietnam.  He explained that during his tour in Vietnam, his 
teenage pimples became chronic cystic acne that no treatment 
or medication could control in the climate and chemical 
environment of Vietnam.  In essence, the Veteran stated that 
his Vietnam service definitely made his condition worse, and 
that he had been told by private doctors that he had the 
classic symptoms of Agent Orange exposure.  

Since the last prior final denial in April 1970, the record 
also contains a September 2006 Board hearing transcript, 
progress notes dated from September 1986 through September 
1987 that are not relevant to the Veteran's current claim, a 
letter from K.W., M.D. related to nasal disabilities, 
laboratory reports from Memorial Hospital, progress notes 
from EBA medical dated from September 1986 through November 
1988 related to disabilities not on appeal, and an April 2005 
VA examination for diabetes, noting that the Veteran's skin 
was intact with no lesions or rashes.  Lastly, after the last 
prior final denial, outpatient treatment records were 
submitted from the Topeka Kansas VAMC dated from May 2000 
through August 2008, noting treatment for several kinds of 
disabilities, but not treatment for acne.

Here, the newly added medical records, including outpatient 
treatment records from the Kansas City VAMC, and the Topeka 
Kansas VAMC do not provide any further information on the 
question of whether the Veteran's acne began in service, or 
chronically worsened during his time on active duty.  In 
fact, the progress notes do not even mention treatment 
related to acne.  However, the Veteran's newly added 
statements provide additional information regarding his 
contentions that his acne worsened during his time in 
Vietnam.  Because the Veteran is competent to provide 
information regarding the worsening symptoms he experienced 
during service, especially during his Vietnam service, and 
because the service records show that he indeed experienced 
problems with acne, which were not shown at entry, the Board 
finds that the newly received evidence bears directly and 
substantially upon the specific matter under consideration, 
that it is neither cumulative nor redundant, and when 
considered with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  When the Veteran prosecuted 
his claim in 1970, he merely stated the his acne became more 
severe due to the humidity and tropical climate in Vietnam.  
His more recent statements, especially his observations made 
at the hearing, describe in greater detail the worsening of 
his acne problem that he noticed, and was treated for, in 
Vietnam.  Consequently, the application to reopen the claim 
is granted.  


ORDER

New and material evidence having been received to reopen the 
Veteran's claim of service connection for acne, the 
application to reopen is granted.


REMAND

Given that the application to reopen has been granted, 
further evidentiary development is required.  As noted above, 
the medical evidence of record is not clear on whether the 
Veteran currently experiences acne or residuals thereof that 
are traceable to the acne the Veteran experienced in service.  
In order to obtain medical information on this point, a 
remand is required.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a 
VA skin examination.  The examiner should 
review the claims file, take a detailed 
history from the Veteran, examine 


the Veteran, and provide an opinion as to 
the medical probabilities that the 
Veteran now experiences acne or residuals 
thereof (such as scarring) that are 
traceable to the same disease process he 
experienced during his period of active 
military service.  The examiner should 
also provide an opinion as to the medical 
probabilities that any currently shown 
acne or residuals thereof are 
attributable to herbicide exposure that 
the Veteran experienced during his 
Vietnam service.  (The Veteran is 
presumed to have been exposed to 
herbicides during his Vietnam service.  
38 C.F.R. §§ 3.307, 3.309.)  An 
explanation for each opinion should be 
provided, which explanation includes 
references to the evidence of record and 
citation to any medical or scientific 
authority as deemed necessary to support 
the opinion.  

2.  The AOJ should ensure that the 
examination report complies with the 
directives of this remand.  If not, the 
case should be returned to the examiner 
for correction.  Thereafter, re-
adjudicate the underlying claim of 
service connection for acne.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The Veteran and his 
representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


